UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

  MARK E. TOMPKINS,

                               Plaintiff,
                                                                  Hon. Hugh B. Scott


                                                                       17CV1042
                          v.
                                                                       CONSENT

                                                                          Order
  COMMISSIONER,

                                    Defendant.


       Before the Court are the parties’ respective motions for judgment on the pleadings

(Docket Nos. 12 (plaintiff), 17 (defendant Commissioner)).

                                            INTRODUCTION

       This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final determination

of the Commissioner of Social Security that plaintiff is not disabled and, therefore, is not entitled

to disability insurance benefits.

                                 PROCEDURAL BACKGROUND

       References noted as “[R. __]” are to the certified record of the administrative

proceedings, filed with this Court (Docket No. 5).

       The plaintiff (“Mark Tompkins” or “plaintiff”) filed an application for disability

insurance benefits on September 5, 2013 [R. 20]. That application was denied initially. The

plaintiff appeared before an Administrative Law Judge (“ALJ”), who considered the case de

novo and concluded, in a written decision dated June 16, 2016, that the plaintiff was not disabled
within the meaning of the Social Security Act. The ALJ’s decision became the final decision of

the Commissioner on August 11, 2017, when the Appeals Council denied plaintiff’s request for

review.

          Plaintiff commenced this action on October 16, 2017 (Docket No. 1). The parties moved

for judgment on the pleadings (Docket Nos. 12, 17), and plaintiff duly replied (Docket No. 18),

arguing that the ALJ improperly relied upon his lay opinion as opposed to expert medical

opinion (id.). This case was scheduled for oral argument and a status conference on January 30,

2019 (Docket No. 19), but due to the failure to enact appropriations, the proceedings were stayed

(Docket No. 20). Upon further consideration, this Court then determined that the motions could

be decided on the papers.

                                    FACTUAL BACKGROUND

          Plaintiff, a 50-year-old with a high school education, last worked as a resident supervisor

and housekeeper [R. 26]. He contends that he was disabled as of the onset date of March 14,

2012 [R. 20, 22, 28], and was last insured on December 3, 2012 [R. 22, 28]. Thus, the issue

here is plaintiff’s benefits between March and December 2012. Plaintiff claims the following

impairments deemed severe by the ALJ: herniated discs of the lumbar spine, post- laminectomy

surgery; depression; left eye injury with reduction in peripheral acuity and depth perception [R.

22].

                          MEDICAL AND VOCATIONAL EVIDENCE

          Pertinent to the issues in this case, plaintiff complains of back limitations from 2012

[R. 231] and arthritic pain in his hip treated in 2015. Plaintiff had back surgery in 2000 or 2001

and performed substantial gainful activity between 2003 and 2006 (Docket No. 17, Def. Memo.


                                                   2
at 17; [R. 25, 214-20 (plaintiff’s earnings), 48 (plaintiff testified surgery occurred in 2000), 67

(testified surgery occurred in 2001)]). On April 20, 2012, plaintiff’s MRI reveals disc

protrusion at L5-S1, bulges in L4-L5, L2-L3, and L3-L4 (Docket No. 12, Pl. Memo. at 10;

[R. 322]). Plaintiff’s initial disability report listed lower back pain and arthritis as physical

conditions that plaintiff claimed limited his ability to work [R. 231]. In 2015, plaintiff was

treated and arthritis was detected in his left hip ([R. 450]; Docket No. 12, Pl. Memo. at 10).

Plaintiff noted then that he felt hip pain for several years ([R. 449]; Docket No. 17, Def. Memo.

at 14). Plaintiff saw a doctor in October 2, 2015, complaining of left hip and groin pain along

with left buttock pain [R. 449]. Plaintiff testified that he fell down stairs two years before the

May 17, 2016 hearing, triggering the arthritic hip pain [R. 67].

       The ALJ found that plaintiff had a residual functional capacity to perform light work,

except he could lift and carry 20 pounds occasionally and 10 pounds frequently could sit for 6

hours per workday; could stand/walk for 4 hours per workday; could frequently climb ramps or

stairs; could not climb ladders, ropes, or scaffolds; could occasionally stoop, kneel, and crouch;

could not crawl; was limited to jobs that do not require acute peripheral vision or acute depth

perception; could not have exposure to hazards such as unprotected heights or moving

machinery; was limited to simple, routine tasks that could be learned after a short demonstration

or within 30 days; and was limited to occasional interaction with co-workers and the public

[R. 24]. The ALJ found that plaintiff could not return to his past relevant work [R. 26]. With

this capacity, the vocational expert opined that a claimant like plaintiff could perform such

occupations as marker, router, or package inspector [R. 27]. The ALJ concluded that plaintiff

was not disabled from March 14 through December 3, 2012 [R. 28].


                                                  3
                                         DISCUSSION

       The only issue to be determined by this Court is whether the ALJ’s decision that the

plaintiff was not under a disability is supported by substantial evidence. See 42 U.S.C.

§ 405(g); Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir. 1991). Substantial evidence is defined

as “‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. National Labor Relations Bd., 305 U.S. 197, 229 (1938)).

Standard

       For purposes of both Social Security Insurance and disability insurance benefits, a person

is disabled when unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 423(d)(1)(A) & 1382c(a)(3)(A).

       Such a disability will be found to exist only if an individual’s “physical or mental

impairment or impairments are of such severity that [he or she] is not only unable to do [his or

her] previous work but cannot, considering [his or her] age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy . . . .”

42 U.S.C. §§ 423(d)(2)(A) & 1382c(a)(3)(B).

       The plaintiff bears the initial burden of showing that the impairment prevents the

claimant from returning to his or her previous type of employment. Berry v. Schweiker,

675 F.2d 464, 467 (2d Cir. 1982). Once this burden has been met, “the burden shifts to the

[Commissioner] to prove the existence of alternative substantial gainful work which exists in the


                                                 4
national economy and which the plaintiff could perform.” Id.; see also Dumas v. Schweiker,

712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris, 626 F.2d 225, 231 (2d Cir. 1980).

       To determine whether the plaintiff is suffering from a disability, the ALJ must employ a

five-step inquiry:

       (1) whether the plaintiff is currently working;

       (2) whether the plaintiff suffers from a severe impairment;

       (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

       (4) whether the impairment prevents the plaintiff from continuing past relevant
       work; and

       (5) whether the impairment prevents the plaintiff from doing any kind of work.

20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be

either disabled or not disabled at any step in this sequential inquiry, the ALJ’s review ends.

20 C.F.R. §§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir.

1992). However, it should be noted that the ALJ has an affirmative duty to fully develop the

record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir. 1972).

       To determine whether an admitted impairment prevents a claimant from performing past

work, the ALJ is required to review the plaintiff’s residual functional capacity and the physical

and mental demands of the work that has done in the past. 20 C.F.R. §§ 404.1520(e) &

416.920(e). When the plaintiff’s impairment is a mental one, special “care must be taken to

obtain a precise description of the particular job duties which are likely to produce tension and

anxiety, e.g. speed, precision, complexity of tasks, independent judgments, working with other

people, etc., in order to determine if the claimant’s mental impairment is compatible with the

performance of such work.” See Social Security Ruling 82-62 (1982); Washington v. Shalala,

                                                 5
37 F.3d 1437, 1442 (10th Cir. 1994). The ALJ must then determine the individual’s ability to

return to past relevant work given the claimant’s residual functional capacity. Washington,

supra, 37 F.3d at 1442.

       Evidence bearing upon a claimant’s condition after the last date insured (as claimed here)

“is pertinent evidence in that it may disclose the severity and continuity of impairments existing

before the earning requirement date or may identify additional impairments which could

reasonably be presumed to have been presented and to have imposed limitations as to the earning

requirement date,” Lisa v. Sec’y of Dep’t of Health & Human Servs., 940 F.2d 40, 44 (2d Cir.

1991) (internal quotation omitted); Wahl v. Astrue, No. 10CV499, 2012 WL 1676995, at *3-4

(N.D.N.Y. Mar. 23, 2012) (Bianchini, Mag. J.) (Docket No. 12, Pl. Memo. at 11; Docket No. 17,

Def. Memo. at 15).

Application

       In the instant case, the issue is whether the ALJ had substantial evidence to support the

decision rendered denying disability coverage. Plaintiff contends that the ALJ improperly relied

upon his lay opinion rather than any medical opinion to support his conclusion (Docket No. 12,

Pl. Memo. at 9-14). At Step Two of the five-step analysis, the ALJ deemed plaintiff’s claimed

hip arthritis not to be severe, relying improperly upon a prior unfavorable decision (id. at 10-11).

At Step Three, plaintiff argues that the ALJ then reached the residual functional capacity of light

work without the ALJ weighing any medical evidence (id. at 12). Instead, the ALJ relied upon

the unfavorable administrative decision prior to the onset date and his own lay interpretation of

the medical record (id. at 11-12). Plaintiff argues that evidence bearing upon his condition after




                                                 6
the last insured date is pertinent to identify additional impairments that may have been present as

of that date (id. at 11).

        Defendant Commissioner responds that the ALJ had sufficient evidence to support the

finding that plaintiff’s hip arthritis was not severe because the evidence did not show impairment

in 2015 (Docket No. 17, Def. Memo. at 14). Plaintiff’s hearing testimony admitted that his hip

injury occurred two years before the 2016 hearing, after the date of last insured (id. at 15;

[R. 67]).

I.      Post-Insured Date Medical Claims

        As for the hip arthritis, plaintiff documented this impairment in 2015, years after plaintiff

was last insured [R. 23]. Defendant disputes the severity of the hip impairment in 2015 (see

Docket No. 17, Def. Memo. at 14-15). Defendant also argues that this subsequent evidence fails

to show impairment in 2012 (id. at 15-16, citing Vilardi v. Astrue, 447 F. App’x 271, 272 (2d

Cir. 2012) (evidence of worsening condition after the date last insured is of little value to

establish disability as of that date of last insured).

        Plaintiff initially complained of lower back and radiating leg pain in 2012. Sometime in

2014, plaintiff fell and caused injury to his hip, leading to arthritis in the hip that was detected in

his treatment in 2015 and he noted in his May 2016 testimony [R. 67, 449-50] (see Docket

No. 17, Def. Memo. at 15). Accepting the severity of the hip impairment claimed by plaintiff,

raising this in his 2012 claim is out of time. There is no evidence that the arthritic hip from

2014-16 showed limitations on plaintiff’s ability to perform in 2012. The 2014 fall is an

intervening event. In his own testimony, plaintiff did not claim that his hip was an aggravation

of the pain in his lower back. Thus, plaintiff’s claim on this ground is denied.


                                                    7
II.    ALJ’s Lay Interpretation of Medical Record

       On the ALJ’s findings, plaintiff argues that the medical record only consisted of an MRI,

epidural injection reports, and treatment notes from Dr. Yu and Dr. Fiorica [No. 12, Pl. Memo. at

10, 12; R. 278-81, 309, 322, 331-32]. Plaintiff’s prior counsel attempted to obtain additional

materials without avail [R. 36-37, 64; No. 12, at 12]. The ALJ, instead, relied upon a prior

unfavorable decision based on the proximity of plaintiff’s onset date and the ALJ’s own

interpretation of the medical record to make the residual functional capacity assessment (Docket

No. 12, Pl. Memo. at 10; [R. 25, 26]). The ALJ did not accord any weight to any medical

opinion in this record (Docket No. 12, Pl. Memo. at 10).

       At issue is whether the ALJ can rely upon his lay interpretation of medical record. As

plaintiff notes (Docket No. 18, Pl. Reply Memo. at 1-2; see Docket No. 12, Pl. Memo. at 10)

there is no medical opinion assessing plaintiff’s physical impairments in this case. Judge

Elizabeth Wolford, in Dennis v. Colvin, 195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016), held that

the raw medical data is not enough and an ALJ cannot rely merely upon this data to reach his or

her own conclusions about a claimant’s limitations. Judge Wolford quoted Peed v. Sullivan,

778 F. Supp. 1241, 1246 (E.D.N.Y. 1991), and its conclusion that “What is valuable about the

perspective of the treating physician—what distinguishes him from the examining physician and

from the ALJ—is his opportunity to develop an informed opinion as to the physical status of a

patient,” id. No medical opinion at all supports the ALJ’s findings here, Dennis, supra, 195 F.

Supp. 3d at 474, and it is not a situation where the ALJ is diverting from a given medical

opinion. Instead, the ALJ effectively rendered his own opinion from the medical data before

him. Thus, remand is appropriate and plaintiff’s motion on this ground is granted.


                                                8
                                        CONCLUSION

       For the foregoing reasons, plaintiff’s motion (Docket No. 12) judgment on the pleadings

is granted, and defendant’s motion (Docket No. 17) for judgment on the pleadings is denied.

Thus, the decision of the defendant Commissioner is vacated and remanded for further

proceedings consistent with the above decision to find additional facts, pursuant to sentence four

of 42 U.S.C. § 405(g), see Curry v. Apfel, 209 F.3d 117, 124 (2d Cir. 2000). The Clerk of the

Court shall close this case.

       So Ordered.




                                                              s/Hugh B. Scott
                                                            Hon. Hugh B. Scott
                                                     United States Magistrate Judge
Buffalo, New York
February 5, 2019




                                                9
